PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/563,074
Filing Date: 29 Sep 2017
Appellant(s): HARADA et al.



__________________
Keiko K. Takagi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/10/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	(2) Restatement of Rejection(s)
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1-4. 6, 8-9 and 11-17 and claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (US 2009/0252958 A1) in view of Matsuoka (US 2016/0177087 A1) and in further view of Chaudhary et al. (US 2011/0272174 A1), and in light of the evidence provided by Stinger (US 4351745), Dufaure et al. (US 2013/0203944 A1) and Igarashi et al. (US 2014/0023825 A1).

Regarding claims 1-3, 6, 8-9 and 11-17, Nishijima teaches a pressure-sensitive adhesive (PSA) sheet (10) (PSA tape) comprising a polyvinyl chloride (PVC) film support (1) and a PSA layer (2) provided on the PVC film (abstract, para 0025, figure 1), which said PVC film (1) has a thickness of 10 to 300 m (para 0042) such as a thickness of 100 m (current claim 3) (para 0056); and is formed from a PVC composition (para 0026) comprising a metal soap stabilizer such as, inter alia, calcium stearate, which is identical to that presently disclosed for the presently claimed aliphatic acid metal salt (current claim 8) and the presently claimed metal stearate (current claim 12), and is present in an amount of 0.2 to 5 parts by mass relative to 100 parts by mass of PVC, which overlaps that presently claimed in current claim 9, towards a balance of adequate stabilizing effect and the prevention of bleeding of said metal soap (para 0029-0038).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Nishijima also teaches that the PVC composition comprises a plasticizer in an amount of 30 to 70 parts by weight relative to 100 parts by mass of PVC (~23 % by weight based on ONLY the plasticizer and PVC), which overlaps that presently claimed, and is selected from, inter alia, adipic acid esters (current claim 11) (para 0039).  Nishijima further teaches that the PSA layer (2) is formed from a rubber-based polymer as a primary component (current claims 13-14) comprising a combination of a natural rubber latex and styrene-butadiene rubber (SBR) latex (synthetic rubber) with a mass ratio of natural rubber latex to SBR latex of 10:90 to 90:10 (current claim 15)  (para 0021, 0044-0046).
tackifier (para 0044) such as, inter alia, terpene-based resins (current claim 16) (para 0047) in an amount of 20 to 150 parts by weight relative to 100 parts by weight of the polymer (i.e. the rubbers) towards a balance of sufficient adhesiveness and smoothness (current claim 17) (para 0048).

Nishijima is silent to the PVC composition comprising an elastomer selected from the presently recited elastomers (e.g. (meth)acrylic acid ester-butadiene-styrene copolymer), and to the disclosed PSA sheet (10) having the presently claimed tensile elongation at break at -20 °C of 100-170 % (current claim 1); to the PVC film having a dynamic viscosity of 3000 Pa·s or less (current claim 2); and to the elastomer content in the PVC composition in an amount of 1 to 30 % by weight (current claim 6).  
However, Nishijima does teach that the PVC composition contains known additives to PVC resins (para 0041).  Also, as noted below in the rejection of current claim 24, the inventive PSA sheets (10) of Nishijima are conspicuously directed to employ as a winding tape for cable harnesses.  

In addition, Matsuoka teaches a thermoplastic composition for wire harnesses (para 0035) comprising (A) 15 to 65 parts by weight of a vinyl chloride resin, 35 to 85 parts by weight of a polyhydroxyalkanoate and 0.1 to 8 parts by weight (~0.001 to 7 % by weight) of a (B) (meth)acrylate resin (para 0015-0016), which overlaps that for the presently claimed elastomer, towards improved flexibility to the molten resin (para 0028).  Matsuoka also teaches that the (meth)acrylate resin is from, inter alia, a (meth)acrylate monomer and a monomer (2) (para elastomer, (meth)acrylic acid ester-butadiene-styrene copolymer) (para 0077).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the PVC compositions of Nishijima with the (meth)acrylate resin of Matsuoka towards providing the PVC film (1) with improved flexibility to the molten resin based on the properties required of the prior art’s intended application as in the present invention.

Furthermore, Chaudhary teaches flexible PVC compositions (title) having post-heated elongations at break of greater than 25 % (para 0008), and that a plasticizer increases the elongation of a PVC resin to which it has been added (para 0016) such as at least 100 % para 0037).
The Examiner also respectfully notes that it is further established in the art that the employment of plasticizers reduces polymer viscosity and increases the elongation at break of a composition as evidenced by Stinger (see column 4, lines 63-68 therein). See also paragraphs 0008-0011 of Dufaure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the content of the plasticizer(s) in the PVC support (1) of Nishijima/Matsuoka to provide the PVC film (1) composition with the presently claimed dynamic viscosity and the PSA sheets (10) of Nishijima with the presently claimed 

Regarding claim 4, Nishijima does not specify the grammage of the PSA sheet (10).  However, it is respectfully submitted that one skilled in the art would recognize the prudence of providing said sheet (10) with the presently claimed grammage of 100 g/m2 or less towards providing said sheet (10) with reduced mass as evidenced by Igarashi (see para 0018 therein).

Regarding claim 24, Nishijima teaches the PSA sheet (10) is used to bind wire harnesses (para 0052).

Claims 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (US 2009/0252958 A1) in view of Matsuoka (US 2016/0177087 A1) and in further view of Chaudhary et al. (US 2011/0272174 A1), and in light of the evidence provided by Stinger (US 4351745), Dufaure et al. (US 2013/0203944 A1) and Igarashi et al. (US 2014/0023825 A1).

Regarding claims 18-23, Nishijima/Matsuoka/Chaudhary teaches or renders all the limitations of the current claims as set forth in the rejections of claims 1-4, 6, 8-9 and 11-17 and claim 24 set forth above, to include a PVC film (1) having a thickness overlapping that presently claimed (see para 0042 of Nishijima), and a PSA layer coated thereon with a thickness that provides the PSA sheet (10) of Nishijima, composed of the PVC film (1)/PSA layer (2) laminate, with a thickness that overlaps that of the combined thickness of the presently recited polyvinyl chloride film and the pressure-sensitive adhesive layer.

Indeed, it would further been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the PSA sheet (10) of Nishijima/Matsuoka/Chaudhary with the overall thickness presently claimed based on the sheet (10) thickness range required of the prior art’s intended application as in the present invention.

(3) Response to Argument

A.	Reiection of Claims 1-4, 6-9, 11-17 and 24 under 35 U.S.C. §103
	
	2.  The Appellant submits that a prima facie case of obviousness has not been 
      established
		
The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. § 103(a). The key to supporting any rejection under 35 U.S.C. §103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. Thus, "rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR, 550 U.S. 398 (2007), 82 USPQ2d 1385 at 1396.
In addition, in order to establish a prima facie case of obviousness in cases involving the chemical arts, it is necessary to identify some reason that would have led a person having ordinary skill in the art to modify a known composition in a particular manner to obtain a predicable outcome. Eisai Co. Ltd v. Dr. Reddy 's Laboratories, Ltd, 533 F.3d 1353, 1359, (Fed. Cir. 2008). Thus, KSR acknowledges the importance of identifying "a reason that would have prompted a person of ordinary in the way the claimed invention does" in an obviousness determination (emphasis added). KSR v. Teleflex, 127 S.Ct. 1727, 1731 (2007). Accordingly, the fact that the art discloses components of the claimed composition in one reference and other components of the claimed composition in another reference alone may not be sufficient to establish prima facie obviousness.

a. The Appellant submits that it would not have been obvious to specifically 
    select and use the (meth)acrylate resin of Matsuoka in Nishijima

The Appellant asserts that Matsuda discloses problems with PVC containing a large amount of plasticizer, and thus, Matsuda teaches that to solve the problems associated with using large amounts of plasticizer, a soft thermoplastic resin containing specific amounts of polyhydroxyalkanoate, a specific (meth)acrylate resin, and an acrylonitrile-styrene resin melt-mixed with a specific vinyl chloride resin was obtained. See [0013].  Thus, the Appellant continues, Matsuda discloses a specific combination of components to achieve its desired goal, in particular, including the use of the polyhydroxyalkanoate.  In particular, in [0013], Matsuoka specifically states "[i]n order to solve the problems described above, the present inventors have repeated a painstaking study. As a result, they have found when a polyhydroxyalkanoate, a specific (meth)acrylate resin, and an acrylonitrile-styrene resin are melt-mixed with a specific vinyl chloride resin in a specific ratio to alloy them, a desired soft thermoplastic resin composition can be obtained."  Additionally, the Appellant claims, the use of the polyhydroxyalkanoate is an important feature of Matsuoka in providing a soft thermoplastic resin containing a vinyl chloride resin. See e.g., [0003] and [0026], and accordingly, the Appellant submits that it would not have been obvious to specifically select only the (meth)acrylate resin from among all of the components and use it in the composition of Nishijima.  
See, e.g., Diamondv. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981). To reach a proper determination under 35 U.S.C. §103, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art, not Appellant 's disclosure.  In this case, the Appellant argues, after considering the subject matter of the claims, the Examiner appears to be dis-integrate the elements of the claim, searching and picking up each element in some references, and then combining references and elements in a "mosaic," in order to reject the claims as obvious. However, the Appellant reiterates, such a hindsight approach is improper, and the Examiner should consider whether the subject matter as a whole would have been obvious or not at the time the invention was made, to a person having ordinary skill in the art.  
The Appellant further argues that the Examiner merely states that it would have been obvious to use the (meth)acrylate resin of Matsuda to provide "improved flexibility to the molten resin based on the properties required of the prior art's intended application."  The Appellant alleges that the lack of reasoning why one would desire the PVC film of Nishijima to have improved flexibility or what properties are desired further suggests that the Examiner's position is based on improper hindsight. See e.g., In re Giannelli, 739 F.3d 1375, 1380 (Fed. Cir. 2014) (reversing affirmance of examiner's obviousness determination where the Board's analysis 'contained no explanation why or how [a skilled artisan] would modify' the prior art to arrive at the claimed invention.).

In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Indeed, while Matsuoka (it is noted that the Appellant’s have referred to Matsuoka as the Matsuda reference) does disclose other components contained in the soft thermoplastic resin composition, as postured in the prior art rejection(s) set forth above, Matsuoka does remedy the deficiencies of Nishijima disclosure in regards to Nishijima being silent of the presently claimed (meth)acrylate acid ester-butadiene-styrene copolymer.  Also, Nishijima and Matsuoka are directed to vinyl chloride compositions and their additives, and their use in the field of wire harnesses.  
Furthermore, as noted in the prior art rejection(s) set forth above, Matsuoka clearly instructs one of ordinary skill as to the benefits/advantages of modifying the compositions of the analogous, primary Nishijima invention towards the disclosed (B) (meth)acrylate resin, which overlaps that for the presently claimed elastomer, towards improved flexibility to the molten resin (para 0015-0016 and 0028 of Matsuoka), and Nishijima does not dissuade one of ordinary skill in the art from including components other than the (meth)acrylic acid ester-butadiene-styrene copolymer taught by the secondary Matsuoka reference.  Moreover, the claimed invention recites a polyvinyl chloride film that “comprises” the listed components, preclude one of ordinary skill in the art from including elements in addition to the (meth)acrylic acid ester-butadiene-styrene copolymer from reading on the claim.

The transitional term "comprising", which is synonymous with "including," "containing," 
or "characterized by," is inclusive or open-ended and does not exclude additional, 
unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 
1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the 
terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest 
Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) 
("The transition ‘comprising’ in a method claim indicates that the claim is open-ended 
and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 
USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim 
language which means that the named elements are essential, but other elements may be 
added and still form a construct within the scope of the claim.); Moleculon Research 
Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 
F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 
(Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified 
ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 
1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to 
"a safety razor blade unit comprising a guard, a cap, and a group of first, second, and 
third blades" encompasses razors with more than three blades because the transitional 
phrase "comprising" in the preamble and the phrase "group of" are presumptively open-
ended. "The word ‘comprising’ transitioning from the preamble to the body signals that 
the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase 
"group consisting of" is a closed term, which is often used in claim drafting to signal a 
"Markush group" that is by its nature closed. Id. The court also emphasized that reference 
to "first," "second," and "third" blades in the claim was not used to show a serial or 
numerical limitation but instead was used to distinguish or identify the various members 
of the group. Id.

Also, as noted previously, both Nishijima and Matsuoka are directed to PVC compositions for use in wire harnesses for wrapping wires, and that Matsuoka clearly instructs one of ordinary skill as to the benefits/advantages of modifying the compositions of the analogous, primary Nishijima invention with the disclosed (B) (meth)acrylate resin of Matsuoka towards improved flexibility to the molten resin (para 0015-0016 and 0028 of Matsuoka).  Also, Matsuoka discloses that the inventive compositions benefit from molten flexibility to avoid flow and air marks and towards releasability from calendar rolls.  Indeed, it is the Examiner’s position that one skilled in the art would recognize that inclusion of the additional component(s) as benefitting Nishijima in these respects.  That is, it is the combined teachings of the prior art 
Lastly, it is the Examiner’s position that one skilled in the art would recognize the “why” it would have been obvious to modify Nishijima in the manner disclosed in Matsuoka; that is, improved flexibility.  Indeed, one skilled in the art would further recognize “why” improved flexibility would benefit a particular application; that is, when it is desirable/required for said application.  Further, the In re Giannelli notes that the “Board’s analysis “contained no explanation why or how [as killed artisan] would modify’ the prior art to arrive at the claimed invention.” (emphasis by the Examiner). Indeed, the combination of the prior art satisfies In re Giannelli as the combination provided “why” the combination would have been obvious; that is, towards improved flexibility as set forth in the above-noted prior art rejection

b.  The Appellant submits that Matsuda fails to teach or suggest a     (meth)acrylic acid ester-butadiene-styrene copolymer, and thus even if the references were combined, the combination would not result in the claimed invention

The Appellant notes that the Examiner cites Matsuoka as teaching a (meth)acrylate resin formed from a (meth)acrylate monomer and a monomer including a combination of styrene and butadiene.  As noted by the Examiner, Matsuoka discloses, as a resin component (B), one or more resins selected from the group consisting of (meth)acrylate resins and acrylonitrile-styrene resins.  See [0072].   Matsuoka discloses that the (meth)acrylate resin is obtained from 30-100% by weight of a (meth)acrylate monomer and 0-40% by weight of a monomer 2.  See [0073].   However, the Appellant submits, Matsuoka does not does not expressly or specifically disclose a (meth)acrylic acid ester-butadiene-styrene copolymer.  
See [0074].  Matsuoka discloses vinyl arenes may include styrene, -methyl styrene, monochlorostyene, dichlorostyrene, and the like, vinyl cyanides may include acrylonitrile, methacrylonitrile, and the like, and alkylenes may include ethylene, propylene, butane, butadiene, isobutene and the like. See [0077].  Matsuoka also discloses that acrylonitrile and styrene are preferable in terms of compatibility with another resin and the like. See id.  
Thus, to the extent that the rejection is based on the premise that it would have been "obvious to try" various combinations of monomers, Appellant submits that such analysis is not appropriate in this case because Matsuoka does not offer "a finite number of identified, predictable solutions" that would provide one of ordinary skill in the art with a reasonable expectation of success. See MPEP §2143. As the Federal Circuit explained in Kubin, it is not proper to apply an "obvious to try" analysis to a situation where, as here, "the prior art gave…no direction as to which of many possible choices is likely to be successful." In re Kubin, 56 l F.3d 1351, 1359 (Fed. Cir. 2009); see also Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325 (Fed. Cir. 2010) ("[a]n obvious to try rationale may be proper when the possible options for solving a problem were known and finite. However, if the possible options were not either 
The Appellant postures that, in this case, the disclosure of numerous combinations of types of monomers in Matsuda that could have been used precludes a finding that there was a finite number of identified predictable combinations satisfying a recognized need or problem.  That is, the Appellant concludes, the numerous potential combinations of monomers of Matsuda cannot be considered a finite number of possible solutions such that one of ordinary skill in the art would have been motivated to specifically arrive at the claimed (meth)acrylic acid ester-butadiene-styrene copolymer.

The Appellant is respectfully directed to MPEP 2131.02 wherein it is instructed that “A genus does not always anticipate a claim to a species within the genus.  However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.  1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that “the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described’ as that term is used in 35 U.S.C. § 102(a), in that publication.”). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in 
Indeed, while the disputed prior art rejection(s) is(are) not anticipatory of the claims, it is respectfully submitted that Matsuoka specifically discloses (see para 0077) that, 1) acrylonitrile and styrene are preferred as the monomer (2), and 2) that the listed monomers (2) are used together…that is, monomer (2) to be polymerized with the (meth)acrylate monomer to form the resin component (B).  Again, it is the prior art that suggests the combination as cited in the prior art rejection, and not any impermissible hindsight.  In addition, the Examiner must respectfully disagree with the Appellant’s ‘obvious to try” position given that Matsuoka does provide direction to the skilled artisan given that, as noted above, Matsuoka expresses a preference for the acrylonitrile and styrene monomers.  

	3. The Appellant claims that, even if the a prima facie case of obviousness were 
    established, the claimed invention provides unexpectedly superior results

The Appellant submits that, even if a prima facie case of obviousness were established, it is submitted that the claimed invention provides unexpectedly superior results, and that  the effect on the tensile elongation at break depends not only on the plasticizer (The Examiner asserts that Comparative Example 11 demonstrated poor results even though it includes a plasticizer in the claimed amount. However, it is noted that the elastomer used is vinyl chloride See Table 1 of the specification.  For example, the Appellant continues, as shown in Table 1, the PSA tapes of Examples 1 to 8 with 80 % or higher low-temperature tensile elongation at break showed clearly greater crack resistance in the low-temperature winding test (at -20 °C, here) as compared to the PSA tapes of Comparative Examples 1 to 3.  In addition, the PSA tapes of Examples 1, 2, 4, and 6 to 8 showed particularly high low-temperature crack resistance.  The Appellant concludes that such effects would not have been predicted nor expected based on the cited art.

The Appellant is respectfully reminded that, as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
The Appellants have not provided data to show that the unexpected results do in fact occur over the entire claimed range(s) of 15 to 35 % by weight of plasticizer (see Table 1 of the specification as originally filed) since the data ranges from 18 to 27 wt%; and 100 to 170 % tensile elongation at break since the data ranges from 107 to 147 %.  Thus, it is unclear if the 

For the above reasons, it is believed that the rejections, to include independent claim 18 for the reasons postured for the rejection of at least claim 1, should be sustained.

Respectfully submitted,
/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        
Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788          

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.